                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                                   §
                                                   §
 v.
                                                   §   CRIMINAL NO. 4:21-CR-072-ALM-CAN
                                                   §
 BENJAMIN C. REYES                                 §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Pending before the Court is the Government’s request for revocation of Defendant’s

supervised release. After the District Court referred the matter to this Court for a report and

recommendation, the Court held a hearing held on June 11, which was continued on June 21, 2021,

to determine whether Defendant violated his supervised release. Federal Public Defender Michelle

Allen-McCoy represented Defendant on both June 11 and 21, 2021. Assistant United States

Attorney Tracey Batson represented the Government on June 11, 2021, and Assistant United States

Attorney Lesley Brooks represented the Government on June 21, 2021.

       On September 29, 2003, United States District Judge Julie A. Robinson of the District of

Kansas entered an Amended Judgment, which sentenced Defendant to a term of two hundred forty

(240) months’ imprisonment, followed by ten (10) years of supervised release. See No. 5:02-cr-

40073, Dkt. 98 (D. Kan. Sept. 29, 2003). On February 11, 2019, Defendant completed his term of

imprisonment and began completing his term of supervised release in the Northern District of

Texas. See id. at Dkt. 109 (D. Kans. Oct. 22, 2019).

       On September 11, 2019, during his term of supervised release in the Northern District of

Texas, Defendant was indicted in the Eastern District of Texas for Conspiracy to Possess with

Intent to Manufacture and Distribute Methamphetamine. See No. 4:19-cr-242, Dkt. 15 (E.D. Tex.

Sept. 11, 2019). On May 6, 2021, United States District Judge Amos L. Mazzant, III, sen tenced

                                               1
Defendant to a term of one hundred sixty-eight (168) months’ imprisonment, to be followed by

five (5) years of supervised release. See id. at Dkt. 372 (E.D. Tex. May 6, 2021). Defendant’s

sentence from the Eastern District of Texas was to run consecutively from the sentence issued by

the District of Kansas. See id.

       On September 24, 2019, while the criminal charge in the Eastern District of Texas was

pending, the U.S. Probation Officer of the District of Kansas filed a Petition for Warrant or

Summons for Offender under Supervision (the “Petition”). See No. 5:20-cr-40073, Dkt. 108 (D.

Kan. Sept. 24, 2019). The Petition asserts Defendant violated the following condition of

supervision: Defendant shall not commit another federal, state, or local crime. Id. On April 14,

2021, prior to Defendant’s sentencing from Judge Mazzant, the District of Kansas transferred

jurisdiction for supervised release to this District. See No. 5:20-cr-40073, Dkt. 111 (D. Kan. April

14, 2021); No. 4:21-cr-72, Dkt. 1 (E.D. Tex. Apr. 14, 2021).

       The Petition asserts that Defendant violated his condition of supervised conditions because

he was indicted in the Eastern District of Texas in Criminal Action No. 4:19-cr-242. On June 11

and 21, 2021, the Court conducted a final revocation hearing on the Petition. See No. 4:21-cr-72

Dkts. 3, 11 (E.D. Tex. June 11 and 21, 2021). Defendant entered a plea of true to the allegation.

See id. at Dkt. 11. Defendant also consented to revocation of his supervised release and waived his

right to object to the proposed findings and recommendations of the United States Magistrate

Judge. See id. at Dkt. 12. The Court finds that Defendant has violated the terms of his supervised

release, and thus, his supervised release should be revoked.

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

presented at the June 8, 2021 hearing, the Court recommends that Defendant be committed to the



                                                 2
.

    custody of the Bureau of Prisons to be imprisoned for a term of fifty-one (51) months, with no

    supervised release to follow. The Court further recommends that Defendants’ sentence shall run

    consecutively from the sentenced imposed in Criminal Action No. 4:19-cr-242.

            So ORDERED and SIGNED this 23rd day of June, 2021.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
